     




1

                                                                                        OMEGA
BIO-PHARMA STATUS REPORT
                                                                                                            









Obio Pharmaceutical (H.K.) Limited

Antiviral Patents

 

OBI-104 Series

Characteristics:  Basic and Broad Protection of Cysteamine's Antiviral Effects
to Various Types of Viruses including Influenza Virus

Docket No.

Country

Assignee

Title

Serial No.

Inventors

Date Filed

Brief Description

Patent No.

Date Granted

OBI-104P

United States

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections

60/541,893

(Liang, Chi)

2/3/2004

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C2P

United States

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Improving Immunity and Treating Stress

60/740,584

(Liang, Chi, Xu, Chan)

11/28/2005

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C3P

United States

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Improving Immunity and Treating Stress

60/810,773

(Liang, Chi, Xu, Chan)

6/2/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C4P

United States

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections

60/818,885

(Liang, Chi, Xu, Chan)

7/6/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C5P

United States

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections

60/847,020

(Liang, Chi, Xu, Chan)

9/25/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C5XC1 US

United States

Obio Pharmaceutical (H.K.) Ltd

Materials and Methods for Treating Viral Infections

11/605,551

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C5XC1 PCT

PCT

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound

PCT/US2006/045652

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C5XC1 AR

Argentina

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections

P 06 01 05117

(Liang, Chi, Xu, Chan)

11/22/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C5XC1 CL

Chile

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections

2006-3290

(Liang, Chi, Xu, Chan)

11/27/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---





--------------------------------------------------------------------------------

     




2

                                                                                        OMEGA
BIO-PHARMA STATUS REPORT
                                                                                                            









OBI-104C5XC1 MY

Malaysia

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound

PI20064570

(Liang, Chi, Xu, Chan)

11/27/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

MY-141003-A

2/12/2010

OBI-104C5XC1 PK

Pakistan

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections

1530/2006

(Liang, Chi, Xu, Chan)

11/18/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C5XC1 TH

Thailand

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections

0601005885

(Liang, Chi, Xu, Chan)

11/27/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C5XC1 TW

Taiwan

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections

095143633

(Liang, Chi, Xu, Chan)

11/24/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C5XC1 AP

ARIPO (African Regional Industrial Property Organization)

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

AP/P/2008/004511

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C5XC1 AU

Australia

Obio Pharmaceutical (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

2006318355

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

2006318355

4/26/2012

OBI-104C5XC1 BR

Brazil

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

PI0619377-3

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C5XC1 CA

Canada

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

2,631,241

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C5XC1 CN

China

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

200680044305.6

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

ZL200680044305.6

01/26/2011

OBI-104C5XC1 EPO

Europe

(extended to 18 European countries)

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

06838553.3

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

1954258

9/5/2012

OBI-104C5XC1 IN

India

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

4368/DELNP/2008

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---





--------------------------------------------------------------------------------

     




3

                                                                                        OMEGA
BIO-PHARMA STATUS REPORT
                                                                                                            









OBI-104C5XC1 ID

Indonesia

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

W00200801613

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

ID P0030342

3/6/2012

OBI-104C5XC1 IL

Israel

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

191705

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C5XC1 JP

Japan

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

2008-542483

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

5,138,603

11/22/2012

OBI-104C5XC1 KR

South Korea

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

10-2008-7015869

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C5XC1 MX

Mexico

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

MX/A/2008/006851

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

297893

4/4/2012

OBI-104C5XC1 NZ

New Zealand

Obio Pharmaceutical (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

568464

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

568464

01/08/2011

OBI-104C5XC1 OA

OAPI (African Intellectual Property Organization)

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

1200800196

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

14186

12/30/2008

OBI-104C5XC1 PH

Philippines

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

1-2008-501113

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C5XC1 RU

Russian Federation

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

2008126272

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

2431476

10/20/2011

OBI-104C5XC1 ZA

South Africa

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

2008/05191

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

2008/05191

8/26/2009

OBI-104C5XC1 SG

Singapore

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

200803923-2

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---





--------------------------------------------------------------------------------

     




4

                                                                                        OMEGA
BIO-PHARMA STATUS REPORT
                                                                                                            









OBI-104C5XCDIV SG

Singapore

Obio Pharmaceutical (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(as amended)

201008769-0

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C5XC1 AE

United Arab Emirates

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

523/2008

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

---

---

OBI-104C5XC1 HK

Hong Kong

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Viral Infections with a Cysteamine Compound
(As amended by the PCT)

09103170.7

(Liang, Chi, Xu, Chan)

11/28/2006

Cysteamine Compositions, and their use, for treating viruses, including
Influenza Virus.

HK1123726

8/26/2011

 

 

 

 

 

 

 

 

 

 










 

 

 

 

 

 

 

 

 

OBI-108 Series

Characteristics:  Usage of Cysteamine as an Antiviral Drug together with Other
Antiviral Drugs including Tamiflu and/or Vaccines.  This patent's major purpose
is to extend further Protection of OBI-104, Particularly on Influenza Virus

Docket No.

Country

Assignee

Title

Serial No.

Inventors

Date Filed

Brief Description

Patent No.

Date Granted

OBI-108P

United States Provisional

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Influenza Infections

US60/940,255

Liang, Chi, Xu, Chan

5/25/2007

Combination treatments using cysteamine and other agents for treating of viruses
including Influenza Virus.

---

---

OBI-108X PCT

PCT

Omega-BioPharma (HK) Ltd

Materials and Methods for Treating Influenza Infections

PCT/US2008/064860

Liang, Chi, Xu, Chan

5/27/2008

Combination treatments using cysteamine and other agents for treating of viruses
including Influenza Virus.

---

---

OBI-108X US

United States

Omega-BioPharma (H.K.) Ltd

Materials and Methods for Treating Influenza Infections

12/600,264

Liang, Chi, Xu, Chan

1/13/2010

Combination treatments using cysteamine and other agents for treating of viruses
including Influenza Virus.

---

---

OBI-108X JP

Japan

Obio Pharmaceutical (H.K.) Ltd

Materials and Methods for Treating Influenza Infections

2010-509585

Liang, Chi, Xu, Chan

5/27/2008

Combination treatments using cysteamine and other agents for treating of viruses
including Influenza Virus.

---

---







 





--------------------------------------------------------------------------------

     




5

                                                                                        OMEGA
BIO-PHARMA STATUS REPORT
                                                                                                            









OBI-111 Series

Characteristics:  This is more detailed application usage of Cysteamine to Treat
Influenza virus through an Inhalation of Cysteamine directly to the Respiratory
Tract, the exact location where the Influenza Virus attacks.  Please refer to
another inhalation Influenza drug "RELENZA" same principle.  This patent, again,
is to further enhance and extend the Protection of OBI-104.

Docket No.

Country

Assignee

Title

Serial No.

Inventors

Date Filed

Brief Description

Patent No.

Date Granted

OBI-111P

United States Provisional

Obio Pharmaceutical (H.K.) Ltd

Materials and Methods for Treating Viral Infections

61/180,840

Thoene

5/23/2009

Inhalation Antiviral treatments including for the treatment of Influenza virus.

---

---

OBI-111X US

United States

Obio Pharmaceutical (H.K.) Ltd

Materials and Methods for Treating Viral Infections

13/302,620

Thoene

11/22/2011

Inhalation Antiviral treatments including for the treatment of Influenza virus.

---

---

OBI-111X PCT

WIPO

Obio Pharmaceutical (H.K.) Ltd

Materials and Methods for Treating Viral Infections

PCT/US2010/035785

Thoene

5/21/2010

Inhalation Antiviral treatments including for the treatment of Influenza virus.

---

---









